DETAILED ACTION
Claims 1-7, 9-15, and 17-22 are pending.  Claims 1, 9, and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 9-10, 15, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0062821 to Yoon et al.  ("Yoon") in view of U.S. Publication No. 2011/0219274 to Cho et al. (“Cho”) in view of U.S. Patent No. 5,784,274 to Murayama et al. (“Murayama”) in view of U.S. Publication No. 2010/0005219 to Loughner et al. (“Loughner”) and further in view of U.S. Publication No. 2010/0106904 to Berke et al. (“Berke”).

Regarding claim 1, Yoon teaches:
A method of memory mirroring in an information handling system (IHS), the method comprising: 
detecting, via a memory controller (Yoon: Paragraph [0022], “the error detector 204 can be part of a memory controller that manages the access (read access and write access) of data in , at least one uncorrectable data error (UCDE) (Yoon: Paragraph [0014], “[t]he error detector detects (at 102) an error in data stored in a memory”; and Paragraph [0015], “detected error is uncorrectable”) in one of a first memory device and a second memory device (Yoon: Paragraph [0021], “example electronic device 200 that includes a memory 202 (which can be implemented with one or multiple memory devices), a hardware-based error detector 204, a processor 206, and an application 208 that is executable on the processor 206”), the memory controller in communication with the first memory device via a first memory channel, the memory controller further in communication with a second memory device via a second memory channel, the second memory device containing a mirrored copy of data stored on the first memory device (Yoon: Paragraph [0026], “manages the storage of data in the memory 202 as well as in persistent storage 220. The persistent storage 220 can include storage (such as disk-based storage or other non-volatile storage) that can maintain data stored in the persistent storage 220 even if power were removed from the electronic device 200”; and Paragraph [0028], “the application can perform intermittent (e.g. periodic or non-periodic) checkpointing of data stored in the memory 202. Checkpointing data in the memory 202 involves copying data from the memory 202 to the persistent storage 220 at a given point in time. As shown in FIG. 2, the checkpointing causes checkpointed data 222 to be stored in the persistent storage 220”), 
in response to detecting the at least one UCDE in the first memory device:
retrieving a first UCDE event counter that tracks the number of UCDE events that have occurred generally with the first memory device (Yoon: Paragraph [0038], “[t]he error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address”); 
retrieving a UCDE event threshold corresponding to a maximum number of allowed UCDE events (Yoon: Paragraph [0038], “[i]f uncorrected errors to the particular ; 
determining if the first UCDE event counter is greater than the UCDE event threshold (Yoon: Paragraph [0038], “[i]f uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”); and 
in response to determining that the first UCDE event counter is not greater than the UCDE event threshold, continuing writing of data to the first memory device via the first memory channel (Yoon: Paragraph [0038], “[i]f uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”; and Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”);
processing a first received read operation that triggered detection of the UCDE by reading data from the second memory device via the second memory channel (Yoon: Paragraph [0033], “the single page can be recovered more quickly than an entire database of pages. In a single-page recovery operation, the error handler 209 can fetch previous checkpointed data from the persistent storage 220 for the page”); and
	
	Yoon taken alone does not appear to explicitly teach:
each of the first and the second memory device comprising a UCDE event counter that tracks a number of UCDE events that have occurred within a respective one of the first and the second memory device,
	
	However, in the same field of endeavor, the Yoon/Cho combination teaches:
each of the first and the second memory device comprising a UCDE event counter (Cho: Paragraph [0045], “Although it has been described above that the memory controller 100 controls the one memory device 200, there may be a plurality of memory devices 200 controlled by the controller 100. Also, although it has been described that the error counter and error detection circuit are located at the controller, certain of these elements can alternatively be located at the one or more memory devices 200, such that certain error checking functions occur at the one or more memory devices 200”; and Paragraph [0024], “The error detection circuit 120 has an error counter 121 for measuring the number of detected errors”) that tracks a number of UCDE events that have occurred within a respective one of the first and the second memory device (Yoon: Paragraph [0038], “[t]he error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Yoon by having a UCDE event counter for each memory device, as taught by Cho.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Cho will assist in the prevention of system hangs and will therefore increase the reliability and stability. (Cho: Paragraphs [0036] and [0054]-[0055]).

However, the Yoon/Cho combination does not appear to explicitly teach:
the event counter initially set to zero during booting of the IHS;

However, in the same field of endeavor, Murayama teaches:
the event counter initially set to zero during booting of the HIS (Murayama: Col. 3, lines 12-16, “In this case, in the 0-system, the error counter 10 is reset at the start of the error collection cycle and is performing the error counting operation until the state of the 0-system is changed to the OUS state at the time t.sub.B”; and Col. 2, lines 21-25 “That is, the error counter 10 counts the number of errors (e.g., bit errors) which have occurred in the data received by the SP system. When a reset signal is supplied to the error counter 10, the error counter is reset to ‘0’”; wherein the error collection cycle can be interpreted as any time during operation including the boot);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yoon/Cho combination by having an event counter set to 0 on boot, as taught by Murayama.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Murayama will assist in the prevention of errors during the error collection cycle and will therefore increase the reliability. (Murayama: Col. 1, lines 23-34; and Col. 3, lines 12-16).

	However, the Yoon/Cho/Murayama combination does not appear to explicitly teach:
	continuing writing of the data to the second memory device via the second memory channel to create a mirror of the data at a time of writing the data to the first memory device, wherein the memory controller continues to provide redundant, mirrored memory operations via the first and second memory channels after one or more UCDEs have been detected.

	However, in the same field of endeavor, the Yoon/Cho/Murayama/Loughner combination teaches:
continuing writing of the data to the second memory device via the second memory channel to create a mirror of the data at a time of writing the data to the first memory device (Loughner: Paragraph [0051], “Memory mirroring could also be utilized, with one method including the use of the exemplary memory module 702 wherein the memory controller writes the same data to the memory device(s) attached to each of the two high speed memory channels connected to memory module 702, and wherein a subsequent read from the memory module by way of the two high speed memory channels results in two sets of data”), wherein the memory controller continues to provide redundant, mirrored memory operations via the first and second memory channels (Loughner: Paragraph [0051], “Memory mirroring could also be utilized, with one method including the use of the exemplary memory module 702 wherein the memory controller writes the same data to the memory device(s) attached to each of the two high speed memory channels connected to memory module 702, and wherein a subsequent read from the memory module by way of the two high speed memory channels results in two sets of data”) after one or more UCDEs have been detected  (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yoon/Cho/Murayama combination by concurrently continuing to write data to both the first and second memory device when both devices are running, as taught by Loughner.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Loughner will assist in an improved detection of errors as well as improved reliability. (Loughner: Paragraph [0051]).

	However, the Yoon/Cho/Murayama/Loughner combination does not appear to explicitly teach:
initiating processing of at least one subsequent read operation by forwarding the at least one subsequent read operation to the second memory device via the second memory channel; and 
in response to detecting an additional UCDE in the second memory device during processing of the at least one subsequent read operation, processing a received read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel.

However, in the same field of endeavor, Berke teaches:
initiating processing of at least one subsequent read operation by forwarding the at least one subsequent read operation to the second memory device via the second memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID cache in write-though cache mode, until the system memory is serviced and the primary DIMMs/Channels are restored”); and 
in response to detecting an additional UCDE in the second memory device during processing of the at least one subsequent read operation, processing a received read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID cache in write-though cache mode, until the system memory is serviced and the primary DIMMs/Channels are restored”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yoon/Cho/Murayama/Loughner combination by detecting a subsequent read operation to a second memory channel and detecting an error and reading from the first memory channel, as taught by Berke.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Berke will assist in an improved reliability and redundancy. (Berke: Paragraphs [0034]-[0036]).

Regarding claim 2, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 1 and further teaches:
in response to detecting the UCDE in the first memory device, processing a first received read operation that triggered detection of the UCDE by reading data from the second memory device via the second memory channel (Yoon: Paragraph [0033], “the single page can be recovered more quickly than an entire database of pages. In a single-page recovery operation, the error handler 209 can fetch previous checkpointed data from the persistent storage 220 for the page”); and 
enabling reading of data from the first memory device via the first memory channel for subsequent read operations (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

	Regarding claim 7, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 1 and further teaches:
transmitting a memory page retire request to an operating system for a failed memory page associated with the UCDE to trigger the OS to map out and retire the specific memory page to prevent further UCDE from occurring with respect to the specific memory page (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address. The decommissioning can be accomplished by sending a message to an operating system or system firmware (e.g. Basic Input/Output System or BIOS code) of the electronic device 200, which can mark the memory region as unusable such that future writes do not occur to the marked memory region. The marked faulty memory region can include a page, a bank, or an entire memory device”; to prevent further UCDE from occurring is an intended use and is not given patentable weight and additionally, through Yoon’s decommissioning it will still prevent further UCDE from occurring); 
incrementing the UCDE event counter (Yoon: Paragraph [0038], “The error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address. If uncorrected errors to the particular physical address repeats for more than a ; and 
storing the incremented UCDE event counter (Yoon: Paragraph [0038], “The error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address. If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”).

Regarding claim 9, Yoon teaches:
An information handling system (IHS) comprising: 
a processor communicatively coupled to a memory controller, the memory controller communicatively coupled to a first memory device via a first memory channel and a second memory device via a second memory channel, the memory controller having firmware executing thereon that configures the memory controller to (Yoon: Paragraph [0011], “an error detector can be implemented as a combination of hardware and machine-readable instructions (e.g. firmware or software)”; Paragraph [0022], “the error detector 204 can be part of a memory controller that manages the access (read access and write access) of data in the memory 202”; and Paragraph [0026], “manages the storage of data in the memory 202 as well as in persistent storage 220. The persistent storage 220 can include storage (such as disk-based storage or other non-volatile storage) that can maintain data stored in the persistent storage 220 even if power were removed from the electronic device 200”): 
detect (Yoon: Paragraph [0022], “the error detector 204 can be part of a memory controller that manages the access (read access and write access) of data in the memory 202”), at least one uncorrectable data error (UCDE) (Yoon: Paragraph [0014], “[t]he error detector detects (at 102) an error in data stored in a memory”; and Paragraph [0015], “detected error is  in at least of the first memory device and the second memory device (Yoon: Paragraph [0021], “example electronic device 200 that includes a memory 202 (which can be implemented with one or multiple memory devices), a hardware-based error detector 204, a processor 206, and an application 208 that is executable on the processor 206”), the second memory device containing a mirrored copy of data stored on the first memory device (Yoon: Paragraph [0026], “manages the storage of data in the memory 202 as well as in persistent storage 220. The persistent storage 220 can include storage (such as disk-based storage or other non-volatile storage) that can maintain data stored in the persistent storage 220 even if power were removed from the electronic device 200”; Paragraph [0028], “the application can perform intermittent (e.g. periodic or non-periodic) checkpointing of data stored in the memory 202. Checkpointing data in the memory 202 involves copying data from the memory 202 to the persistent storage 220 at a given point in time. As shown in FIG. 2, the checkpointing causes checkpointed data 222 to be stored in the persistent storage 220”), 
in response to detecting the at least one UCDE in the first memory device, retrieve a first UCDE event counter that tracks the number of UCDE events that have occurred with the first memory device (Yoon: Paragraph [0038], “[t]he error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address”); 
retrieve a UCDE event threshold corresponding to a maximum number of allowed UCDE events (Yoon: Paragraph [0038], “[i]f uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”); 
determine if the first UCDE event counter is greater than the UCDE event threshold (Yoon: Paragraph [0038], “[i]f uncorrected errors to the particular physical address repeats for ; and 
in response to determining that the UCDE event counter is not greater than the UCDE event threshold, continue writing of data to the first memory device via the first memory channel (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”); and 
process a first received read operation that triggered detection of the UCDE by reading data from the second memory device via the second memory channel (Yoon: Paragraph [0033], “the single page can be recovered more quickly than an entire database of pages. In a single-page recovery operation, the error handler 209 can fetch previous checkpointed data from the persistent storage 220 for the page”);

Yoon taken alone does not appear to explicitly teach:
each of the first and the second memory device comprising a UCDE event counter that tracks a number of UCDE events that have occurred within a respective one of the first and the second memory device,
	
	However, in the same field of endeavor, the Yoon/Cho combination teaches:
each of the first and the second memory device comprising a UCDE event counter (Cho: Paragraph [0045], “Although it has been described above that the memory controller 100 controls the one memory device 200, there may be a plurality of memory devices 200 controlled by the controller 100. Also, although it has been described that the error counter and error detection circuit are located at the controller, certain of these elements can alternatively be located at the one or more memory devices 200, such that certain error checking functions occur at the one or more memory devices 200”; that tracks a number of UCDE events that have occurred within a respective one of the first and the second memory device (Yoon: Paragraph [0038], “[t]he error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Yoon by having a UCDE event counter for each memory device, as taught by Cho.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Cho will assist in the prevention of system hangs and will therefore increase the reliability and stability. (Cho: Paragraphs [0036] and [0054]-[0055]).

However, the Yoon/Cho combination does not appear to explicitly teach:
the counter initially set to zero during booting of the IHS;

However, in the same field of endeavor, Murayama teaches:
the counter initially set to zero during booting of the HIS (Murayama: Col. 3, lines 12-16, “In this case, in the 0-system, the error counter 10 is reset at the start of the error collection cycle and is performing the error counting operation until the state of the 0-system is changed to the OUS state at the time t.sub.B”; and Col. 2, lines 21-25 “That is, the error counter 10 counts the number of errors (e.g., bit errors) which have occurred in the data received by the SP system. When a reset signal is supplied to the error counter 10, the error counter is reset to ‘0’”; wherein the error collection cycle can be interpreted as any time during operation including the boot);



However, the Yoon/Cho/Murayama combination does not appear to explicitly teach:
	continue writing of the data to the second memory device via the second memory channel to create a mirror of the data at a time of writing the data to the first memory device, wherein the memory controller continues to provide redundant, mirrored memory operations via the first and second memory channels after one or more UCDEs have been detected.

	However, in the same field of endeavor, the Yoon/Cho/Murayama/Loughner combination teaches:
continuing writing of the data to the second memory device via the second memory channel to create a mirror of the data at a time of writing the data to the first memory device (Loughner: Paragraph [0051], “Memory mirroring could also be utilized, with one method including the use of the exemplary memory module 702 wherein the memory controller writes the same data to the memory device(s) attached to each of the two high speed memory channels connected to memory module 702, and wherein a subsequent read from the memory module by way of the two high speed memory channels results in two sets of data”), wherein the memory controller continues to provide redundant, mirrored memory operations via the first and second memory channels (Loughner: Paragraph [0051], “Memory mirroring could also be utilized, with one method including the use of the exemplary memory after one or more UCDEs have been detected  (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama combination by concurrently continuing to write data to both the first and second memory device when both devices are running, as taught by Loughner.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Loughner will assist in an improved detection of errors as well as improved reliability. (Loughner: Paragraph [0051]).

However, the Yoon/Cho/Murayama/Loughner combination does not appear to explicitly teach:
initiate processing of at least one subsequent read operation by forwarding the at least one subsequent read operation to the second memory device via the second memory channel; and 
in response to detecting an additional UCDE in the second memory device during processing of the at least one subsequent read operation, process a received read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel.

However, in the same field of endeavor, Berke teaches:
initiate processing of at least one subsequent read operation by forwarding the at least one subsequent read operation to the second memory device via the second memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID cache in write-though cache mode, until the system memory is serviced and the primary DIMMs/Channels are restored”); and 
in response to detecting an additional UCDE in the second memory device during processing of the at least one subsequent read operation, process a received read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama/Loughner combination by detecting a subsequent read operation to a second memory channel and detecting an error and reading from the first memory channel, as taught by Berke.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Berke will assist in an improved reliability and redundancy. (Berke: Paragraphs [0034]-[0036]).

Regarding claim 10, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 9 and further discloses:
in response to detecting the UCDE in the first memory device, process a first received read operation that triggered detection of the UCDE by reading data from the second memory device via the second memory channel (Yoon: Paragraph [0033], “the single page can be recovered more quickly than an entire database of pages. In a single-page recovery operation, the error handler 209 can fetch previous checkpointed data from the persistent storage 220 for the page”); and 
enable reading of data from the first memory device via the first memory channel for subsequent read operations (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

	Regarding claim 15, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 9 and further teaches:
transmit a memory page retire request to the processor, the processor executing an operating system (OS), the memory page retire request identifying a failed memory page associated with the UCDE, which triggers the OS to map out and retire the specific memory page to prevent further UCDE from occurring with respect to the specific memory page (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address. The decommissioning can be accomplished by sending a message to an operating system or system firmware (e.g. Basic Input/Output System or BIOS code) of the electronic device 200, which can mark the memory region as unusable such that future writes do not occur to the marked memory region. The marked faulty memory region can include a page, a bank, or an entire memory device”; to prevent further UCDE from occurring is an intended use and is not given patentable weight and additionally, through Yoon’s decommissioning it will still prevent further UCDE from occurring);
increment the UCDE event counter (Yoon: Paragraph [0038], “The error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address. If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”); and 
store the incremented UCDE event counter (Yoon: Paragraph [0038], “The error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address. If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”).


A memory mirroring system comprising: a memory controller communicatively coupled to a first memory device via a first memory channel and a second memory device via a second memory channel, the memory controller having firmware executing thereon that configures the memory controller to (Yoon: Paragraph [0011], “an error detector can be implemented as a combination of hardware and machine-readable instructions (e.g. firmware or software)”; Paragraph [0022], “the error detector 204 can be part of a memory controller that manages the access (read access and write access) of data in the memory 202”; and Paragraph [0026], “manages the storage of data in the memory 202 as well as in persistent storage 220. The persistent storage 220 can include storage (such as disk-based storage or other non-volatile storage) that can maintain data stored in the persistent storage 220 even if power were removed from the electronic device 200”): 
detect (Yoon: Paragraph [0022], “the error detector 204 can be part of a memory controller that manages the access (read access and write access) of data in the memory 202”), at least one uncorrectable data error (UCDE) (Yoon: Paragraph [0014], “[t]he error detector detects (at 102) an error in data stored in a memory”; and Paragraph [0015], “detected error is uncorrectable”) in one of the first memory device and the second memory device (Yoon: Paragraph [0021], “example electronic device 200 that includes a memory 202 (which can be implemented with one or multiple memory devices), a hardware-based error detector 204, a processor 206, and an application 208 that is executable on the processor 206”), the second memory device containing a mirrored copy of data stored on the first memory device (Yoon: Paragraph [0026], “manages the storage of data in the memory 202 as well as in persistent storage 220. The persistent storage 220 can include storage (such as disk-based storage or other non-volatile storage) that can maintain data stored in the persistent storage 220 even if power were removed from the electronic device 200”; Paragraph [0028], “the application can perform ; 
in response to detecting the at least one UCDE in the first memory device; 
retrieve a first UCDE event counter that tracks the number of UCDE events that have occurred with the first memory device (Yoon: Paragraph [0038], “[t]he error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address”); 
retrieve a UCDE event threshold corresponding to a maximum number of allowed UCDE events (Yoon: Paragraph [0038], “[i]f uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”); 
determine if the first UCDE event counter is greater than the UCDE event threshold (Yoon: Paragraph [0038], “[i]f uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”); and 
in response to determining that the UCDE event counter is not greater than the UCDE event threshold, continue writing of data to the first memory device via the first memory channel (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”);

Yoon taken alone does not appear to explicitly teach:
each of the first and the second memory device comprising a UCDE event counter that tracks a number of UCDE events that have occurred within a respective one of the first and the second memory device,
	
	However, in the same field of endeavor, the Yoon/Cho combination teaches:
each of the first and the second memory device comprising a UCDE event counter (Cho: Paragraph [0045], “Although it has been described above that the memory controller 100 controls the one memory device 200, there may be a plurality of memory devices 200 controlled by the controller 100. Also, although it has been described that the error counter and error detection circuit are located at the controller, certain of these elements can alternatively be located at the one or more memory devices 200, such that certain error checking functions occur at the one or more memory devices 200”; and Paragraph [0024], “The error detection circuit 120 has an error counter 121 for measuring the number of detected errors”) that tracks a number of UCDE events that have occurred within a respective one of the first and the second memory device (Yoon: Paragraph [0038], “[t]he error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address”);
process a first received read operation that triggered detection of the UCDE by reading data from the second memory device via the second memory channel (Yoon: Paragraph [0033], “the single page can be recovered more quickly than an entire database of pages. In a single-page recovery operation, the error handler 209 can fetch previous checkpointed data from the persistent storage 220 for the page”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Yoon by having a UCDE event counter for each memory device, as taught by Cho.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Cho will assist in the prevention of system hangs and will therefore increase the reliability and stability. (Cho: Paragraphs [0036] and [0054]-[0055]).

However, the Yoon/Cho combination does not appear to explicitly teach:
the counter initially set to zero during booting of the IHS;

However, in the same field of endeavor, Murayama teaches:
the counter initially set to zero during booting of the HIS (Murayama: Col. 3, lines 12-16, “In this case, in the 0-system, the error counter 10 is reset at the start of the error collection cycle and is performing the error counting operation until the state of the 0-system is changed to the OUS state at the time t.sub.B”; and Col. 2, lines 21-25 “That is, the error counter 10 counts the number of errors (e.g., bit errors) which have occurred in the data received by the SP system. When a reset signal is supplied to the error counter 10, the error counter is reset to ‘0’”; wherein the error collection cycle can be interpreted as any time during operation including the boot);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho combination by having an event counter set to 0 on boot, as taught by Murayama.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Murayama will assist in the prevention of errors during the error collection cycle and will therefore increase the reliability. (Murayama: Col. 1, lines 23-34; and Col. 3, lines 12-16).

	However, the Yoon/Cho/Murayama combination does not appear to explicitly teach:
	continue writing of the data to the second memory device via the second memory channel to create a mirror of the data at a time of writing the data to the first memory device, wherein the memory controller continues to provide redundant, mirrored memory operations via the first and second memory channels after one or more UCDEs have been detected.

	However, in the same field of endeavor, the Yoon/Cho/Murayama/Loughner combination teaches:
continue writing of the data to the second memory device via the second memory channel to create a mirror of the data at a time of writing the data to the first memory device (Loughner: Paragraph [0051], “Memory mirroring could also be utilized, with one method including the use of the exemplary memory module 702 wherein the memory controller writes the same data to the memory device(s) attached to each of the two high speed memory channels connected to memory module 702, and wherein a subsequent read from the memory module by way of the two high speed memory channels results in two sets of data”), wherein the memory controller continues to provide redundant, mirrored memory operations via the first and second memory channels (Loughner: Paragraph [0051], “Memory mirroring could also be utilized, with one method including the use of the exemplary memory module 702 wherein the memory controller writes the same data to the memory device(s) attached to each of the two high speed memory channels connected to memory module 702, and wherein a subsequent read from the memory module by way of the two high speed memory channels results in two sets of data”) after one or more UCDEs have been detected  (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama combination by concurrently continuing to write data to both the first and second memory device when both devices are running, as taught by Loughner.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Loughner will assist in an improved detection of errors as well as improved reliability. (Loughner: Paragraph [0051]).

However, the Yoon/Cho/Murayama/Loughner combination does not appear to explicitly teach:
initiate processing of at least one subsequent read operation by forwarding the at least one subsequent read operation to the second memory device via the second memory channel; and 
in response to detecting an additional UCDE in the second memory device during processing of the at least one subsequent read operation, process a received read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel.

However, in the same field of endeavor, Berke teaches:
initiate processing of at least one subsequent read operation by forwarding the at least one subsequent read operation to the second memory device via the second memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as ; and 
in response to detecting an additional UCDE in the second memory device during processing of the at least one subsequent read operation, process a received read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID cache in write-though cache mode, until the system memory is serviced and the primary DIMMs/Channels are restored”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yoon/Cho/Murayama/Loughner combination by detecting a subsequent read operation to a second memory channel and detecting an error and reading from the first memory channel, as taught by Berke.  One of ordinary skill in the art 

Regarding claim 18, the Yoon/Cho/Murayama/Loughner/Berke teaches the elements of claim 17 and further teaches:
in response to detecting the UCDE in the first memory device, process a first received read operation that triggered detection of the UCDE by reading data from the second memory device via the second memory channel (Yoon: Paragraph [0033], “the single page can be recovered more quickly than an entire database of pages. In a single-page recovery operation, the error handler 209 can fetch previous checkpointed data from the persistent storage 220 for the page”); and 
enable reading of data from the first memory device via the first memory channel for subsequent read operations (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

Regarding claim 22, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 17 and further teaches:
transmit a memory page retire request to the processor, the processor executing an operating system (OS), the memory page retire request identifying a failed memory page associated with the UCDE, which triggers the OS to map out and retire the specific memory page to prevent further UCDE from occurring with respect to the specific memory page (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address. The decommissioning can be accomplished by sending a message to an ;
increment the UCDE event counter (Yoon: Paragraph [0038], “The error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address. If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”); and 
store the incremented UCDE event counter (Yoon: Paragraph [0038], “The error handler 209 is also able to keep track of the number of times that an uncorrectable error has occurred to a particular physical address. If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address”).

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view Cho in view of Murayama in view of Loughner in view of Berke and further in view of U.S. Patent No. 7,028,156 to Kiselev et al. (“Kiselev”).

Regarding claim 3, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 1 and further teaches:
detecting the additional UCDE in at least one of the first memory device and the second memory device that is currently being utilized to process a current read operation (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID cache in write-though cache mode, until the system memory is serviced and the primary DIMMs/Channels are restored”); 
in response to identifying that the additional UCDE occurred in the first memory device, processing the current read operation that triggered detection of the additional UCDE by reading data from the second memory device via the second memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache .

However, the Yoon/Cho/Murayama/Loughner/Berke combination does not appear to teach:
identifying in which of the first memory device and the second memory device the additional UCDE occurred; 
enabling reading from the second memory device via the second memory channel for subsequent read operations.

However, in the same field of endeavor, Kiselev teaches:
identifying in which of the first memory device and the second memory device the additional UCDE occurred (Kiselev: Col. 1, lines 35-40, “[t]he mirrors of memory devices 26 and 28 are typically provided as backup solutions in the event of failure of the memory device 24. If memory device 24 suddenly becomes unusable or inaccessible, host node 12 can service read or write requests from client computer system 10 using a mirror in memory device 26 or 28”); 
enabling reading from the second memory device via the second memory channel for subsequent read operations  (Kiselev: Col. 1, lines 35-40, “[t]he mirrors of memory devices 26 and 28 are typically provided as backup solutions in the event of failure of the memory device 24. If memory device 24 suddenly becomes unusable or inaccessible, host node 12 can service read or write requests from client computer system 10 using a mirror in memory device 26 or 28”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yoon/Cho/Murayama/Loughner/Berke combination by finding an error in the first or second memory 

	Regarding claim 11, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 9 and further teaches:
detect an additional UCDE in at least one of the first memory device and the second memory device that is currently being utilized to process a current read operation (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID cache in write-though cache mode, until the system memory is serviced and the primary DIMMs/Channels are restored”); 
in response to identifying that the additional UCDE occurred in the first memory device, process the current read operation that triggered detection of the additional UCDE by reading data from the second memory device via the second memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add ; 

However, the Yoon/Cho/Murayama/Loughner/Berke combination does not appear to explicitly teach:
identify in which of the first memory device and the second memory device the additional UCDE occurred;
enable reading from the second memory device via the second memory channel for subsequent read operations.

However, in the same field of endeavor, Kiselev teaches:
identify in which of the first memory device and the second memory device the additional UCDE occurred (Kiselev: Col. 1, lines 35-40, “[t]he mirrors of memory devices 26 and 28 are typically provided as backup solutions in the event of failure of the memory device 24. If memory device 24 suddenly becomes unusable or inaccessible, host node 12 can service read or write requests from client computer system 10 using a mirror in memory device 26 or 28”);
enable reading from the second memory device via the second memory channel for subsequent read operations (Kiselev: Col. 1, lines 35-40, “[t]he mirrors of memory devices 26 and 28 are typically provided as backup solutions in the event of failure of the memory device 24. If memory device .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama/Loughner/Berke combination by finding an error in the first or second memory device and using the second memory device as a backup, as taught by Kiselev.  One of ordinary skill in the art would have been motivated to make this modification because through the redundancy, the probability of retrieving lost/failed data is greatly improved. (Kiselev: Col. 2, lines 5-15).

Regarding claim 19, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 17 and further teaches:
detect an additional UCDE in at least one of the first memory device and the second memory device that is currently being utilized to process a current read operation (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID cache in write-though cache mode, until the system memory is serviced and the primary DIMMs/Channels are restored”); 
in response to identifying that the additional UCDE occurred in the first memory device, process a the current read operation that triggered detection of the additional UCDE by reading data from the second memory device via the second memory channel (Berke: Paragraph [0034], “With Mirrored memory, the system maintains two copies of system memory divided into Primary DIMMs/Channels and Secondary DIMMs/Channels. When a fatal error occurs on the Primary Mirror, the system will switch/fail over to using the Secondary set. All of the these advanced RAS features add complication to a Shadow RAID Cache DIMM, as the physical DIMMs and channels being used change/migrate during system operation, and the RAID DIMM would need to relocate as well. Note that when Sparing or Mirroring is activated, the system is considered to be in degraded RAS mode, and should be serviced to replace the failed components. Although another battery-backed RAID DIMM could be provisioned on a spare or mirrored channel, it is sufficient to simply flush the RAID Cache DIMM, and then allocate a small portion of system memory for a new RAID cache in write-though cache mode, until the system memory is serviced and the primary DIMMs/Channels are restored”);

However, the Yoon/Cho/Murayama/Loughner/Berke combination does not appear to teach:
identify in which of the first memory device and the second memory device the additional UCDE occurred;
enable reading from the second memory device via the second memory channel for subsequent read operations.

However, in the same field of endeavor, Kiselev teaches:
identify in which of the first memory device and the second memory device the additional UCDE occurred (Kiselev: Col. 1, lines 35-40, “[t]he mirrors of memory devices 26 and 28 are typically provided as backup solutions in the event of failure of the memory device 24. If memory device 24 ;
enable reading from the second memory device via the second memory channel for subsequent read operations (Kiselev: Col. 1, lines 35-40, “[t]he mirrors of memory devices 26 and 28 are typically provided as backup solutions in the event of failure of the memory device 24. If memory device 24 suddenly becomes unusable or inaccessible, host node 12 can service read or write requests from client computer system 10 using a mirror in memory device 26 or 28”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama/Loughner/Berke combination by finding an error in the first or second memory device and using the second memory device as a backup, as taught by Kiselev.  One of ordinary skill in the art would have been motivated to make this modification because through the redundancy, the probability of retrieving lost/failed data is greatly improved. (Kiselev: Col. 2, lines 5-15).

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Cho in view of Murayama in view of Loughner in view of Berke in view of Kiselev and further in view of U.S. Publication No. 2013/0138901 to Cordero et al. (“Cordero”).

	Regarding claim 4, the Yoon/Cho/Murayama/Loughner/Kiselev combination teaches all the elements of claim 3 as discussed above.  The Yoon/Cho/Murayama/Loughner/Kiselev combination further teaches:
enabling reading from the first memory device via the first memory channel for subsequent read operations (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

However, the Yoon/Cho/Murayama/Loughner/Kiselev combination does not appear to teach:
in response to identifying that the additional UCDE occurred in the second memory device, processing the current read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel.

However, in the same field of endeavor, Cordero teaches:
in response to identifying that the additional UCDE occurred in the second memory device, processing the current read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel (Cordero: Paragraph [0011], “if an error is detected from the mirrored memory, a read will be performed to the primary memory in order to attempt to recover the correct data”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yoon/Cho/Murayama/Loughner/Berke/Kiselev combination by detecting an error in a second memory device and enabling a backup first memory device, as taught by Cordero.  One of ordinary skill in the art would have been motivated to make this modification because by providing a backup for each memory device, it will enhance memory reliability of a computer system and will avoid memory throttling, and avoid failures and loss of data. (Cordero: Paragraph [0006]).


enable reading from the first memory device via the first memory channel for subsequent read operations (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

However, the Yoon/Cho/Murayama/Loughner/Berke/Kiselev combination does not appear to teach:
in response to identifying that the additional UCDE occurred in the second memory device, process the current read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel.

However, in the same field of endeavor, Cordero teaches:
in response to identifying that the additional UCDE occurred in the second memory device, process the current read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel (Cordero: Paragraph [0011], “if an error is detected from the mirrored memory, a read will be performed to the primary memory in order to attempt to recover the correct data”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama/Loughner/Berke/Kiselev combination by detecting an error in a second memory device and enabling a backup first memory device, as taught by Cordero.  One of ordinary skill in the art 

Regarding claim 20, the Yoon/Cho/Murayama/Loughner/Berke/Kiselev combination teaches all the elements of claim 19 as discussed above.  The Yoon/Cho/Murayama/Loughner/Berke/Kiselev combination further teaches:
enable reading from the first memory device via the first memory channel for subsequent read operations (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

However, the Yoon/Cho/Murayama/Loughner/Berke/Kiselev combination does not appear to teach:
in response to identifying that the additional UCDE occurred in the second memory device, process the current read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel.

However, in the same field of endeavor, Cordero teaches:
in response to identifying that the additional UCDE occurred in the second memory device, process the current read operation that triggered detection of the additional UCDE by reading data from the first memory device via the first memory channel (Cordero: Paragraph [0011], “if an error is detected from the mirrored memory, a read will be performed to the primary memory in order to attempt to recover the correct data”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama/Loughner/Berke/Kiselev combination by detecting an error in a second memory device and enabling a backup first memory device, as taught by Cordero.  One of ordinary skill in the art would have been motivated to make this modification because by providing a backup for each memory device, it will enhance memory reliability of a computer system and will avoid memory throttling, and avoid failures and loss of data. (Cordero: Paragraph [0006]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Cho in view of Murayama in view of Loughner in view of Berke in view of U.S. Publication No. 2016/0048345 to Vijayrao et al. (“Vijayrao”).

	Regarding claim 5, the Yoon/Cho/Murayama/Loughner/Berke combination teaches all the elements of claim 1 as discussed above.  The Yoon/Cho/Murayama/Loughner/Berke combination further teaches:
detecting an additional UCDE in at least one of the first memory device and the second memory device (Yoon: Paragraph [0014], “[t]he error detector detects (at 102) an error in data stored in a memory”; and Paragraph [0022], “the error detector 204 can be part of a memory controller that manages the access (read access and write access) of data in the memory 202”); 
processing a current read operation that triggered detection of the additional UCDE by reading data from the second memory device via the second memory channel (Yoon: Paragraph [0033], “the single page can be recovered more quickly than an entire database of pages. In a single-page recovery operation, the error handler 209 can fetch previous checkpointed data from the persistent storage 220 for the page”); and 
enabling reading of data from the memory device associated with the selected memory channel for subsequent read operations (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

However, the Yoon/Cho/Murayama/Loughner combination does not appear to teach:
randomly selecting either the first or the second memory channel;
with the randomly selected memory channel for subsequent read operations.

However, in the same field of endeavor, Vijayrao teaches:
randomly selecting either the first or the second memory channel (Vijayrao: Paragraph [0025], “the partitioning scheme can rotate through the set of available channels in a particular order during different time periods, or the partitioning scheme can randomly select channels as read channels or write channels for each time period”);
with the randomly selected memory channel for subsequent read operations (Vijayrao: Paragraph [0025], “the partitioning scheme can rotate through the set of available channels in a particular order during different time periods, or the partitioning scheme can randomly select channels as read channels or write channels for each time period”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yoon/Cho/Murayama/Loughner/Berke combination by randomly selecting a channel to write to, as taught by Vijayrao.  One of ordinary skill in the art would have been motivated to make this modification 

	Regarding claim 13, the Yoon/Cho/Murayama/Loughner/Berke combination teaches all the elements of claim 9 as discussed above.  The Yoon/Cho/Murayama/Loughner/Berke combination further teaches:
detect an additional UCDE in at least one of the first memory device and the second memory device (Yoon: Paragraph [0014], “[t]he error detector detects (at 102) an error in data stored in a memory”; and Paragraph [0022], “the error detector 204 can be part of a memory controller that manages the access (read access and write access) of data in the memory 202”); 
process a current read operation that triggered detection of the additional UCDE by reading data from the second memory device via the second memory channel (Yoon: Paragraph [0033], “the single page can be recovered more quickly than an entire database of pages. In a single-page recovery operation, the error handler 209 can fetch previous checkpointed data from the persistent storage 220 for the page”); and 
enable reading of data from the memory device associated with the selected memory channel for subsequent read operations (Yoon: Paragraph [0039], “the error detector 204 can determine whether or not a memory region should be decommissioned based on detection of repeated uncorrectable errors”).

However, the Yoon/Cho/Murayama/Loughner/Berke combination does not appear to teach:
randomly select either the first or the second memory channel;
with the randomly selected memory channel for subsequent read operations.


randomly select either the first or the second memory channel (Vijayrao: Paragraph [0025], “the partitioning scheme can rotate through the set of available channels in a particular order during different time periods, or the partitioning scheme can randomly select channels as read channels or write channels for each time period”);
with the randomly selected memory channel for subsequent read operations (Vijayrao: Paragraph [0025], “the partitioning scheme can rotate through the set of available channels in a particular order during different time periods, or the partitioning scheme can randomly select channels as read channels or write channels for each time period”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama/Loughner/Berke combination by randomly selecting a channel to write to, as taught by Vijayrao.  One of ordinary skill in the art would have been motivated to make this modification because it can improve channel performance by allowing garbage collection operations can occur on different groups of memory blocks over time. (Vijayrao: Paragraph [0009]).

Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view Cho in view of Murayama in view of Loughner in view of Berke and further in view of U.S. Publication No. 2008/0141077 to Swanson et al. (“Swanson”).

Regarding claim 6, the Yoon/Cho/Murayama/Loughner combination teaches the elements of claim 1 and further teaches:
in response to determining that the first UCDE event counter is greater than the UCDE event threshold (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times”): 
disabling memory operations to the first memory device (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address. The decommissioning can be accomplished by sending a message to an operating system or system firmware (e.g. Basic Input/Output System or BIOS code) of the electronic device 200, which can mark the memory region as unusable such that future writes do not occur to the marked memory region. The marked faulty memory region can include a page, a bank, or an entire memory device”);
transferring a current memory operation and subsequent memory operations to the second memory device via the second memory channel (Loughner: Paragraph [0051], “In one embodiment of memory mirroring, the data from access to the second memory channel would be used when the data from the access to the first channel results in bad data (e.g. as indicated by the ECC check bits retrieved, CRC bits retrieved or some other error detection method utilized for the writing and reading of data to and from the memory module”); and 

However, the Yoon/Cho/Murayama/Loughner/Berke combination does not appear to teach:
transmitting a memory mirror redundancy lost event to the processor for storage to a system event log (SEL) in non-volatile memory, the SEL containing at least one memory mirror redundancy lost event that identifies one or more dual inline memory modules (DIMMS) that require replacement during maintenance of the IHS.


transmitting a memory mirror redundancy lost event to the processor for storage to a system event log (SEL) in non-volatile memory, the SEL containing at least one memory mirror redundancy lost event that identifies one or more dual inline memory modules (DIMMS) that require replacement during maintenance of the IHS (Swanson: Paragraph [0014], “However, methods to log errors, in existing systems, are not very granular. Thus, it may be difficult to pinpoint the actual location of the error. In some existing systems, the level of granularity is so weak as to only indicate that the error occurred somewhere in the memory subsystem. In some memory subsystems, identification of the faulty DIMM may be at the channel level, DIMM level or subsystem level. Even if the granularity identifies the individual DIMM, one bad DIMM may cause error masking for the entire subsystem. Subsequent DIMM errors will not be logged, regardless of in which DIMM they occur. In a server that has uptime requirements, it is desirable to perform all hardware maintenance at the same time to limit downtime. If the second DIMM errors were never logged, then preventative maintenance will be scheduled only to replace the first bad DIMM. Once the server is again brought on line, the second DIMM will exhibit correctable errors and log the events. However, another maintenance cycle may not be scheduled for months, thereby missing an opportunity to swap out additional faulty parts”; and Paragraph [0001], “An embodiment of the present invention relates generally to computing systems and, more specifically, to a system and method to continuously log correctable errors without rebooting by changing the granularity of the error detection and logging mechanism”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yoon/Cho/Murayama/Loughner/Berke combination by transmitting an event log to replace a DIMM at a later time during maintenance, as taught by Swanson.  One of ordinary skill in the art would have been 

Regarding claim 14, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 9 and further teaches:
in response to determining that the first UCDE event counter is greater than the UCDE event threshold (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times”): 
disable memory operations to the first memory device (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address. The decommissioning can be accomplished by sending a message to an operating system or system firmware (e.g. Basic Input/Output System or BIOS code) of the electronic device 200, which can mark the memory region as unusable such that future writes do not occur to the marked memory region. The marked faulty memory region can include a page, a bank, or an entire memory device”);
transfer a current memory operation and subsequent memory operations to the second memory device via the second memory channel (Loughner: Paragraph [0051], “In one embodiment of memory mirroring, the data from access to the second memory channel would be used when the data from the access to the first channel results in bad data (e.g. as indicated by the ECC check bits retrieved, CRC bits retrieved or some other error detection method utilized for the writing and reading of data to and from the memory module”); and 


transmit a memory mirror redundancy lost event to the processor for storage to a system event log (SEL) in non-volatile memory, the SEL containing at least one memory mirror redundancy lost event that identifies one or more dual inline memory modules (DIMMS) that require replacement during maintenance of the IHS.

However, in the same field of endeavor, Swanson teaches:
transmit a memory mirror redundancy lost event to the processor for storage to a system event log (SEL) in non-volatile memory, the SEL containing at least one memory mirror redundancy lost event that identifies one or more dual inline memory modules (DIMMS) that require replacement during maintenance of the IHS (Swanson: Paragraph [0014], “However, methods to log errors, in existing systems, are not very granular. Thus, it may be difficult to pinpoint the actual location of the error. In some existing systems, the level of granularity is so weak as to only indicate that the error occurred somewhere in the memory subsystem. In some memory subsystems, identification of the faulty DIMM may be at the channel level, DIMM level or subsystem level. Even if the granularity identifies the individual DIMM, one bad DIMM may cause error masking for the entire subsystem. Subsequent DIMM errors will not be logged, regardless of in which DIMM they occur. In a server that has uptime requirements, it is desirable to perform all hardware maintenance at the same time to limit downtime. If the second DIMM errors were never logged, then preventative maintenance will be scheduled only to replace the first bad DIMM. Once the server is again brought on line, the second DIMM will exhibit correctable errors and log the events. However, another maintenance cycle may not be scheduled for months, thereby missing an opportunity to swap out additional faulty parts”; and Paragraph [0001], “An embodiment of the present invention relates generally to computing systems .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama/Loughner/Berke combination by transmitting an event log to replace a DIMM at a later time during maintenance, as taught by Swanson.  One of ordinary skill in the art would have been motivated to make this modification because by completing more maintenance during downtime, it will further reduce the overall amount of downtime and can increase reliability. (Swanson: Paragraph [0014]).

Regarding claim 21, the Yoon/Cho/Murayama/Loughner/Berke combination teaches the elements of claim 17 and further teaches:
in response to determining that the first UCDE event counter is greater than the UCDE event threshold (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times”): 
disable memory operations to the first memory device (Yoon: Paragraph [0038], “If uncorrected errors to the particular physical address repeats for more than a specified threshold number of times, then the error handler 209 can decommission (at 318) the memory region corresponding to the particular physical address. The decommissioning can be accomplished by sending a message to an operating system or system firmware (e.g. Basic Input/Output System or BIOS code) of the electronic device 200, which can mark the memory region as unusable such that future writes do not occur to the marked memory region. The marked faulty memory region can include a page, a bank, or an entire memory device”);
transfer a current memory operation and subsequent memory operations to the second memory device via the second memory channel (Loughner: Paragraph [0051], “In one embodiment of memory mirroring, the data from access to the second memory channel would be used when the data from the access to the first channel results in bad data (e.g. as indicated by the ECC check bits retrieved, CRC bits retrieved or some other error detection method utilized for the writing and reading of data to and from the memory module”); and 

However, the Yoon/Cho/Murayama/Loughner/Berke combination does not appear to teach:
transmit a memory mirror redundancy lost event to the processor for storage to a system event log (SEL) in non-volatile memory, the SEL containing at least one memory mirror redundancy lost event that identifies one or more dual inline memory modules (DIMMS) that require replacement during maintenance of the IHS.

However, in the same field of endeavor, Swanson teaches:
transmit a memory mirror redundancy lost event to the processor for storage to a system event log (SEL) in non-volatile memory, the SEL containing at least one memory mirror redundancy lost event that identifies one or more dual inline memory modules (DIMMS) that require replacement during maintenance of the IHS (Swanson: Paragraph [0014], “However, methods to log errors, in existing systems, are not very granular. Thus, it may be difficult to pinpoint the actual location of the error. In some existing systems, the level of granularity is so weak as to only indicate that the error occurred somewhere in the memory subsystem. In some memory subsystems, identification of the faulty DIMM may be at the channel level, DIMM level or subsystem level. Even if the granularity identifies the individual DIMM, one bad DIMM may cause error masking for the entire subsystem. Subsequent DIMM errors will not be logged, regardless of in which DIMM they occur. In a server that .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yoon/Cho/Murayama/Loughner/Berke combination by transmitting an event log to replace a DIMM at a later time during maintenance, as taught by Swanson.  One of ordinary skill in the art would have been motivated to make this modification because by completing more maintenance during downtime, it will further reduce the overall amount of downtime and can increase reliability. (Swanson: Paragraph [0014]).

Response to Arguments
Applicant's arguments, with respect to the 35 U.S.C. §103 rejection, see pages 13-14, in view of amendments filed 12/15/2020, have been fully considered and are persuasive. The arguments are persuasive in light of the new amendments of the claims.  However, in view of the amendments, a new rejection with respect to 35 U.S.C. §103 has been issued.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-10540297-B2, US-10275307-B2, US-8810216-B2, US-9177496-B2, US-8898408-B2, US-20110087824-A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US-10540297-B2: where reading the plurality of counter values from the second addressable line in the memory comprises: reading the plurality of counter values from a data region of the second addressable line; reading a counter MAC from a metadata region of the second addressable line; reading a counter error correction code (ECC) from the metadata region of the second addressable line.
US-10275307-B2: The computing environment 700 includes a controller 502 with a set of error counters 514 and a memory module 506 with a plurality of dies 508 each having a plurality of memory banks 510 of memory cells, each substantially as described above.
US-8810216-B2: A counter and a D/A converter are used to generate the Vtarget voltage using the digital Fault signal from aforementioned dropout detection circuit. At startup, the counter starts at 0. A fixed frequency oscillator (approx. 20 kHz) increases the counter's count at the fixed period of the oscillator. The count is converted to an analog voltage by the D/A converter, causing the output Vtarget to rise.
US-9177496-B2: If the measured frequency is not the expected frequency 72, then there is a persistent error, either because the error initially detected at the first error test 62 has not been corrected by the first reset command 68, or (in the case that the reset command was skipped) because the error has reappeared. Therefore, before the process returns 81 to the start, the error counter 80 will be increased by one.
US-8898408-B2: the memory buffer will retrieve the requested data from the addressed memory portion in rank 1, etc., in each case updating the Last Read flag accordingly. This "ping-pong" 
US-20110087824-A1: when the controller 110 detects the reading operation or the programming operation is abnormally implemented on the flash memories 121 and 123 in the first channel memory set 120, the controller 110 determines one of the flash memories 131 and 133 in the second channel memory set 130 as the main memory and determines the other one of the flash memories 131 and 133 in the second channel memory set 130 as the backup memory. Similarly, when the controller 110 detects the reading operation or the programming operation is abnormally implemented on the flash memories 131 and 133 in the second channel memory set 130, the controller 110 determines one of the flash memories 121 and 123 in the first channel memory set 120 as the main memory and determines the other one of the flash memories 121 and 123 in the first channel memory set 120 as the backup memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/M.N.P./Examiner, Art Unit 2114                   

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114